t c summary opinion united_states tax_court ronald webster moore petitioner v commissioner of internal revenue respondent docket no 28869-10s filed date ronald webster moore pro_se mark j tober for respondent summary opinion goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issue for decision is whether petitioner received a taxable deemed_distribution in upon the expiration of his life_insurance_policy for the reasons stated herein we hold that petitioner did not receive a taxable deemed_distribution in and therefore is not liable for the dollar_figure deficiency background petitioner resided in florida when he filed his petition on date while residing in virginia petitioner contracted with nationwide life_insurance co nationwide to obtain whole_life_insurance the face_amount of the life_insurance_policy was dollar_figure the policy required a monthly premium payment of dollar_figure beginning date petitioner elected the automatic premium loan provision explained infra in the contract 2all amounts are rounded to the nearest dollar 3premium payments for whole_life_insurance are bifurcated so that part of each payment is attributed to the cost of insurance and part accumulates as cash_value the insurer invests the cash_value which continues to grow tax deferred as long as the policy is in force the insured can borrow against the cash_value but unpaid policy_loans and interest will be subtracted from the death_benefit i the life_insurance_contract the pertinent provisions of petitioner’s life_insurance_policy contract are as follows premium payment and reinstatement payment of premiums and grace period--each premium after the first is payable on or before its due_date any premium not paid on or before its due_date will be in default a grace period of days will be allowed for payment of each premium after the first during which period the policy will continue in force if a premium remains unpaid at the end of the grace period the policy shall thereupon terminate and be without further value except as may be provided under the nonforfeiture provisions emphasis added upon written request to the company the frequency of premium payment may with respect to premiums not yet paid be changed to annual semi-annual quarterly or monthly reinstatement--if a premium is in default beyond the grace period and if this policy has not been surrendered for its cash_value it may be reinstated within five years after the due_date of the premium first in default upon receipt by the company of a evidence of insurability of the insured satisfactory to the company and b payment of all overdue premiums and payment or reinstatement of any indebtedness to the company on this policy together with payment of compound interest on such premiums and indebtedness pincite per year loan provisions automatic premium loan--if this provision is elected in the application then at any time after the policy has a net cash_value as defined in the nonforfeiture provisions a loan will be automatically granted to pay a premium in default if the resulting total indebtedness with interest to the end of the current policy year would exceed the cash_value of the policy plus the cash_value of any existing dividend additions or the amount of dividend accumulations on such date then this provision shall not be effective and the nonforfeiture provisions shall apply revocation of this provision shall be made by written notice filed at the home_office nonforfeiture provisions nonforfeiture options--within three months after the due_date of any premium in default one of the nonforfeiture_options may be elected such election shall be by proper written request to the company if by the end of the day grace period following the due_date of any premium in default no option has been elected an option will be determined automatically as follows subject_to the right to revoke such option by election of another available option at any time within the three month election_period extended term_insurance will be effective automatically if this policy is in a standard premium class ii nationwide’s records at respondent’s request nationwide provided the following information relating to petitioner’s life_insurance_policy a record of premium payments made by petitioner a record of automatic premium loans made by nationwide several letters from nationwide to petitioner sent between and and nationwide’s calculation of petitioner’s taxable gain arising from the termination of his life_insurance_policy 4the extended term_insurance option allows the policyholder t o continue this policy as nonparticipating extended term_insurance from the due_date of the premium in default for an amount equal to the face_amount plus the face_amount of any paid-up additions and the amount of any dividend accumulations and less any indebtedness to the company on this policy the period of extended term_insurance shall be such as the net cash_value will provide when applied as a net_single_premium at the attained age of the insured on the date the premium is in default 5petitioner’s policy was in a standard premium class a nationwide’s record of premium payments the following schedule reflects nationwide’s record of petitioner’s premium payments premium record due_date received date transaction amount payment frequency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly monthly quarterly quarterly annual annual annual annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl due_date received date transaction amount payment frequency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl annual - apl petitioner stated that he made the first monthly premium payments totaling dollar_figure and then ceased making payments after date he did nothing to cancel the policy because he believed that the policy would eventually terminate according to the terms of the contract b nationwide’s record of loan payments nationwide’s record of automatic loan payments loan record coincides with the information in the premium record7-nationwide issued its first automatic premium loan to petitioner on date and continued issuing automatic premium loans annually through 6respondent alleged in his pretrial memorandum that petitioner stopped making payments after the date payment however at trial respondent seemed to agree that petitioner ceased making payments after the date payment 7the apl reference in the premium record indicates that the payment was made through an automatic premium loan the loan record shows automatic premium loan payments issued on the same dates as in the premium record c correspondence between nationwide and petitioner as mentioned supra petitioner resided in virginia at the time he entered into the life_insurance_contract with nationwide at that time he was in the military for the past years petitioner has lived at the same address in florida he received mail from nationwide at that address but generally believed that this mail was marketing materials nationwide provided copies of letters sent to petitioner on the following dates at his florida address date--nationwide sent petitioner a letter informing him that s ince we have not received payment for your past due premium and there was sufficient cash_value on your policy the premium has been paid_by the automatic premium loan provision the letter also stated that the premium due_date was date the loan amount used to pay the premium was dollar_figure and the total loan on the policy was dollar_figure date--the following year nationwide sent petitioner a letter informing him that because nationwide had not received his past due 8the loan was not issued until date 9aside from petitioner’s election of the automatic premium loan provision in the life_insurance_contract the date letter is the earliest record supporting that petitioner received notice that the automatic premium loan provision was being implemented to pay the outstanding premium on his policy premium on his life_insurance_policy the automatic premium loan provision has jumped in to help the letter stated that the loan amount used to pay the premium was dollar_figure and the total loan on the policy was dollar_figure date--this letter informed petitioner that his current surrender_value in the policy was dollar_figure moreover the letter stated that nationwide was aware of petitioner’s request to terminate his policy and enclosed a pamphlet to help him decide whether that decision was really best for himdollar_figure finally the letter stated that petitioner would have to complete a surrender application to officially terminate the policydollar_figure date--the next year nationwide sent another letter to petitioner informing him that once again the automatic premium loan provision has jumped in to help the letter stated that the loan amount used to pay the premium was dollar_figure and the total loan on the policy was dollar_figure 10the loan was not issued until date 11on the contrary as noted supra petitioner testified that he did not attempt to cancel his policy it is unclear from the record whether petitioner requested to terminate the policy in 12there is no evidence in the record indicating that petitioner completed the surrender application 13the loan was not issued until date date--one year later nationwide sent petitioner a letter informing him that he was in default and therefore the policy had been converted to extended term_insurance effective september dollar_figure moreover the letter stated that because the policy had been converted the automatic premium loans were now permanent withdrawals resulting in taxable_income of dollar_figure for the tax_year date--this letter informed petitioner of the requirements to reinstate his policy complete and return the reinstatement application and upon approval of the reinstatement application make a premium payment of dollar_figure and a loan payment of dollar_figure date--this letter informed petitioner that his extended term_insurance had expired without value d nationwide’s calculation of petitioner’s constructive distribution nationwide sent a letter to respondent dated date explaining how nationwide had determined petitioner’s taxable_distribution the letter explained that petitioner’s premiums were due on the anniversary of the policy and that when premiums were not paid the automatic premium loan provision was 14at that time the cash available in the policy was dollar_figure which was used to purchase extended term_insurance that would expire date used to pay the premiums the letter went on to explain that the automatic premium loan provision continued to pay the premium until the policy value could no longer continue supporting additional loan amounts which occurred in dollar_figure finally the letter provided the following calculation of petitioner’s taxable gain cash_value amount loan paid off at time policy was placed on extended insurance effective dollar_figure investment in the policy premiums_paid on base policy - dividends earned does not include interest investment in policy taxable gain cash_value - investment in policy big_number big_number big_number big_number nationwide supported its calculation with the premium record and the loan record discussed supra however the sum of the premiums in the premium record does not reconcile with the premiums_paid amount in the calculationdollar_figure moreover there is no supporting documentation for the dividends earned finally nationwide ha sec_15it is unclear from the record how the automatic premium loans affected the policy value and how the policy value continued to support the issuance of the automatic premium loans for approximately years when petitioner made premium payments totaling only dollar_figure 16the sum of premium payments in the premium record is dollar_figure not provided any documentation indicating that the policy value supported the issuance of any automatic premium loans iii notice_of_deficiency nationwide issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the tax_year reporting a taxable_distribution of dollar_figure on his federal_income_tax return petitioner reported no income with respect to the policy’s termination in a notice_of_deficiency respondent determined that petitioner had improperly omitted from taxable_income the dollar_figure reported on the form 1099-r petitioner timely filed a petition with this court contesting the notice_of_deficiency i burden_of_proof discussion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneousdollar_figure rule a 290_us_111 however sec_7491 and shifts the burden_of_proof to 17while we recognize that sec_6201 may shift the burden of production to respondent because respondent has met this burden we do not address the issue further the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to such issue and the taxpayer satisfies certain other conditions including cooperation with the government’s requests for witnesses information and documents see also rule a the burden is on the taxpayer to show that he satisfied these prerequisites see richardson v commissioner tcmemo_2005_143 h_r conf rept no pincite 1998_3_cb_747 the factual issue in this case is whether the life_insurance_policy expired during the tax_year petitioner argues that the policy expired around the time when he ceased making premium payments by the very terms in the contract he introduced the life_insurance_policy contract and credibly testified as to his understanding of how the reinstatement automatic premium loan and nonforfeiture provisions interacted furthermore petitioner has cooperated with the internal_revenue_service we find that petitioner has produced credible_evidence that the policy should have terminated before the tax_year and thus the burden_of_proof shifts to respondent ii the constructive distribution sec_61 defines gross_income as all income from whatever source derived unless otherwise provided sec_72 and a and c provides that an amount received under a life_insurance_contract that is not received as an annuity is included in gross_income to the extent it exceeds the investment_in_the_contract the term investment_in_the_contract is defined under sec_72 as a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income for federal_income_tax purposes loans against a life_insurance contract’s cash_value are treated as true loans from the insurance_company to the policyholder with the policy serving as collateral see minnis v commissioner 71_tc_1049 sanders v commissioner tcmemo_2010_279 atwood v commissioner tcmemo_1999_61 thus using the policy’s proceeds to satisfy the loans has the same effect as paying the proceeds directly to the policyholder see eg atwood v commissioner tcmemo_1999_61 in v r deangelis m d p c v commissioner tcmemo_2007_360 aff’d 574_f3d_789 2d cir we explained the significance of automatic premium loan provisions-- automatic premium loan provisions allow an insurance_company to pay a premium due on a policy by way of a loan taken out against the cash_value of the policy the loan is subject_to interest charges and affects the policy’s cash_value only as a potential reduction of that value the total amount of outstanding loans on the policy is usually less than the policy’s cash_value because the policy will generally lapse when the total amount of the loans exceeds the cash_value respondent argues that the policy contract remained valid for years after petitioner’s final payment because the automatic premium loan provision required nationwide to lend petitioner a premium payment if he was in default on the policy contract and the only way to revoke the provision was by written notice filed with the home_office because petitioner did not file written notice revoking the automatic premium loan provision respondent asserts that the policy remained in effect until when the policy value no longer supported another automatic premium loan respondent concludes that petitioner received a taxable_distribution from nationwide in when the policy contract terminated--nationwide was deemed to make a distribution to petitioner and petitioner was deemed to use the distribution to repay nationwide the automatic premium loan balance petitioner argues that the automatic premium loan provision did not prevent his policy contract from terminating after he ceased making payments he believes that the nonforfeiture provisions operated to convert the policy to term_insurance when he ceased making payments unless he took affirmative steps to reinstate the original policy on the basis of his interpretation of the life_insurance_policy contract petitioner stopped making premium payments in and considered the policy abandoned the policy contract provides premium payments not paid on or before their due_date will be in default after default the policy will remain in effect for a 31-day grace period and the policy will terminate if premiums are unpaid by the end of the grace period furthermore the policy contract goes on to explain that the policy may be reinstated within five years after the due_date of the premium payment first in default upon nationwide’s receipt of certain evidence from petitioner an automatic premium loan will automatically be granted to pay a premium in default when the policy has a net cash_value and the policy will automatically be placed on extended term_insurance if no payment is made by the end of the 31-day grace period several of the premium payments were made after the expiration of the grace period--the payments were not made in time to prevent the insurance_policy from terminating premium payments due october november and date date and date were not made within the grace period and nationwide did not issue automatic premium loans to prevent the policy from terminatingdollar_figure accordingly the policy should have terminated and been converted to extended term_insurance following the expiration of the grace period for any of the aforementioned due dates moreover all premium payments due beginning date through were not made within the grace period automatic premium loans were issued to pay the premiums three months after their respective due dates the automatic premium loan provision functions to pay premiums in default if a premium was not paid_by the end of the grace period the policy terminated after termination the policy had to be reinstated by certain affirmative actions by petitioner--the automatic premium loan provision could not reinstate the policy after it had terminated the policy contract provided that the frequency of premium payments could be altered only by a written request to nationwide however there is no evidence in the record that such request was made accordingly by the very terms of the contract the policy should have terminated at the expiration of the grace period for any of the aforementioned premium payment due dates respondent has failed to 18it is unclear why nationwide did not issue automatic premium loans to pay these premiums explain why the policy continued to remain in effect when by the very terms of the contract it should have terminated on several occasions we are not persuaded that petitioner’s life_insurance_policy terminated in resulting in a taxable deemed_distribution respondent’s argument would have us construct a multitude of inferences in his favor and simultaneously turn a blind eye to several unexplained discrepancies in the record this we will not do we believe a plain reading of the terms in the life_insurance_contract signifies that the policy should have terminated and been converted to extended term_insurance on several occasions before iii conclusion for the reasons stated herein we find that petitioner is not liable for the deficiency in income_tax for the tax_year to reflect the foregoing decision will be entered for petitioner
